Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 11-28 (dated 05/28/2021) are pending in this application and are now under consideration for examination. 
Priority
This application is a DIV of 16/081,504 filed on 08/31/2018 now ABN, which is a 371 of PCT/US/2017/020263 filed on 03/01/2017 and acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to the US Provisional Application: 62/302,558 filed on 03/02/2016. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections-Specification
	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13, 23 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

The claims recite the following broadly claimed genera: Claims 11-13, 23 and 27-28 recite a genera of genetically engineered microorganism comprising a genera of polypeptides and having a genera of activities for the production of muconic acid i.e., the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase.
The structural elements recited in claims 11-13, 23 and 27-28 are not sufficient structures to from any polypeptide have the associated function or enzyme(s) activity of any kind; a genera of genetically engineered microorganism comprising a genera of polypeptides and having a genera of activities for the production of muconic acid i.e., the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase. There in inherent unpredictability in regards to encoding polynucleotides and the amino acid sequences may have the claimed function(s) and activities and possibly fall within the claims in the claimed genus of structures and those encoding polynucleotides and the amino acid sequences may have the claimed function(s) and activities. As such, claims 11-13, 23 and 27-28 recite genera of biomolecules described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Further, without any structural limitations for structural features that actually provide for the claimed function(s) and activities in claims 11-13, 23 and 27-28 and the rejected claims have no defined outer bounds for the scope of the claims. Due to the literal unlimited structural scope of the claims, it is not possible to provide for a representative number of species that adequately described are representative of the entire genus having no fixed structural outer boundaries. Further, the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase as recited lack “a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; the recited genera lack disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
No information, beyond the characterization of few species: specific structures SEQ ID NO: 9, SEQ ID NO: 14 and SEQ ID NO: 42 and having specific activities in an isolated transformed E.coli for the production of muconic acid from non-aromatic carbon source (see Examples 1-19, pages 32-56; Table 7, pages 65-67 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides in a genus of transformed host cells.
	The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of specific structures SEQ ID NO: 9, SEQ ID NO: 14 and SEQ ID NO: 42 and having specific activities in an isolated transformed E.coli for the production of muconic acid from non-aromatic carbon source (see Examples 1-19, pages 32-56; Table 7, pages 65-67 of specification), since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the following regarding muconate biosynthetic pathway engineering, the specific combination of genes and their activities is difficult to predict in any cellular context: (i) Yocum et al., (WO 2013/116244, in IDS; see paragraph (054), page 17; and entire document); (ii) Payer et al., (Agnew. Chem. Int. Ed., 2017, Vol. 56: 13893-13867, Vol. 394: 335-344) disclose that bio-catalytic carboxylation by different carboxylases vary, have narrow substrate specificity and regio-selectivity and are affected by oxygen tension such aerobic and anaerobic conditions (see Abstract; page 13893; and entire document).     
	 As the claimed genera of genetically engineered microorganism comprising a genera of polypeptides and having a genera of activities for the production of muconic acid i.e., the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Enablement
Claims 11-13, 23 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for the characterization of few species: specific structures SEQ ID NO: 9, SEQ ID NO: 14 and SEQ ID NO: 42 and having specific activities in an isolated transformed E.coli for the production of muconic acid from non-aromatic carbon source (see Examples 1-19, pages 32-56; Table 7, pages 65-67 of specification). However, specification does not reasonably provide enablement for a genera of genetically engineered microorganism comprising a genera of polypeptides and having a genera of activities for the production of muconic acid i.e., the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 11-13, 23 and 27-28 are so broad as to encompass: a genera of genetically engineered microorganism comprising a genera of polypeptides and having a genera of activities for the production of muconic acid i.e., the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase. The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of encoded polypeptides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of few species: specific structures SEQ ID NO: 9, SEQ ID NO: 14 and SEQ ID NO: 42 and having specific activities in an isolated transformed E.coli for the production of muconic acid from non-aromatic carbon source (see Examples 1-19, pages 32-56; Table 7, pages 65-67 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides i.e., a genera of genetically engineered microorganism comprising a genera of polypeptides and having a genera of activities for the production of muconic acid i.e., the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase. The specification but provides no guidance with regard to the making of variants and mutants or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340. Review, in IDS), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides encompassed by the claims.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions. 
	The specification does not support the broad scope of the claims which encompass: a genera of genetically engineered microorganism comprising a genera of polypeptides and having a genera of activities for the production of muconic acid i.e., the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase, because the specification does not establish: (A) a rational and predictable scheme for modifying specific amino acid residues in any muconic acid pathway enzymes… having no specific structural elements and an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptide; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	While as discussed above, the specification provides guidance with regard to the characterization of few species: specific structures SEQ ID NO: 9, SEQ ID NO: 14 and SEQ ID NO: 42 and having specific activities in an isolated transformed E.coli for the production of muconic acid from non-aromatic carbon source (see Examples 1-19, pages 32-56; Table 7, pages 65-67 of specification), however, the scope of claims 11-13, 23 and 27-28 is so broad and the lack of guidance either in the specification or in the prior art, the claims 11-13, 23 and 27-28 remains not commensurate in scope with the enabled invention and therefore for the rejected claims, this would clearly constitute undue experimentation. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed (guided mutants). Such guidance has not been provided in the instant specification or in the prior art. The art also teaches the following regarding complexity of the structure/function relationship: The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384, in IDS) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223, in IDS), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide. Additionally, knowledge is not extant in the art to assay all possible enzymatic activities, how to express all possible enzymes or how predictably assay for such activities. Blast analysis, rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide. Examiner reiterates that the neither the specification nor the prior art teaches any specific variants/mutants/or portion thereof of parental polypeptide structure(s).  
 	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum1 et al., (WO 2013/116244 A1, in IDS) and in view of Curran et al., (Metabol. Eng., 2013, Vol. 15: 55-66), Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34), Gulmezian et al., (Arch Biochem. Biophys., 2007, Vol. 467: 144-153) and Yocum2 et al., (US 2015/0240270 A1). 
Regarding claims 11 and 13-27, the disclosure of Yocum1 et al., (WO 2013/116244 A1, in IDS) teaches genetically engineered host cells including E. coli comprising the muconic acid biosynthetic pathway, said genetically engineered host cells including E. coli able to produce muconic acid from non-aromatic carbon sources and comprising the following genes and encoding polypeptides including various decarboxylases aroY/3,4-dihydroxybenzoic acid decarboxylase (Abstract; Fig: 1-18; Examples 1-17; claims 1-34; para (002), (011), (022-039), (050), (052), (061), (073-074); and entire document); said genetically engineered host cells including E. coli further comprising aroZ/quiC (para  (011), (019), (068)); overexpression of aroG, tktA (para 018-019), (056)), said genetically modified E. coli able to utilize non-aromatic carbon source (para (010), (050)); and additionally comprising the following exogenous genes Glf, Glk, ZwF, aroZ, qa-4, catAX, aroB, aroG, aroD, tktA, talB, rpi (para (011), (019), (055), (059), (0103), (0107), (0111), (0113)) and increased activity of carboxylating enzymes that increase the pyruvate and phosphophenol pyruvate pool in the genetically engineered host cells and necessary precursors for muconic acid production (para (021) (061-062)); exogenous expression and increased activity of Glf/Glk glucose facilitated diffusion protein/glucokinase activities (para 060); inactivation/deletion of PTS system (para (021), (060)). 
	However, Yocum1 et al., (WO 2013/116244 A1, in IDS) is silent regarding wherein the genetically engineered host cells comprising at least one exogenous gene ubiX gene from E.coli gene (as in claim 11); genetically engineered host produces at least 60 g/L of muconic acid in 72 hours … (as in claim 12); and further comprising at least one pyc exogenous gene encoding for the pyruvate carboxylase and a mutation of ppc gene encoding for the phosphoenol pyruvate carboxylase (as in claim 28).
	However, the following references teach the structural and functional information regarding overexpression of orthologs PAD1 and KpdB, homologous genes of  E.coli ubiX gene along with 3,4-dihydroxybenzoic acid decarboxylases (PCA/aroY/FDC1) increases the activity of said enzymes and resulting in increased muconic acid production. 
	Regarding claim 11, analogous art  Curran et al., (Metabol. Eng., 2013, Vol. 15: 55-66) provide teaching, suggestion and motivation to a skilled artisan for the overexpression of  PAD1 (ortholog/homolog of E.coli ubiX gene) along with PCA gene/3, 4-dihydroxybenzoic acid decarboxylase (see col. 2, ¶1, page 61) results in increased production of muconic acid in a genetically engineered recombinant host cell comprising the genes involved in muconic acid synthesis pathway genes and said genetically engineered recombinant host cell  produces ~ 141mg/L of muconic acid utilizing non-aromatic glucose as a substrate (see Abstract; Fig. 1, page 56; Plasmids used in the study, Table 1, page 57; Fig. 2, page 61; col. 2, ¶1, page 61; Fig. 3, page 62; Fig. 5, page 63; and entire document).      
Regarding claim 11, analogous art Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34) provide clear evidence and motivation to a skilled artisan an E. coli strain genetically modified, said genetic modification comprising the expression of aroY/3,4-dihydroxybenzoic acid decarboxylase and KpdB (4-hydroxybenzoate decarboxylase subunit B/ ortholog/homolog of E.coli ubiX gene) and additionally aroFFBR and qutC genes resulting in increased the production of catechol (CL; see Fig. 1, page 33) and said CL is converted to muconic acid via ortho cleavage reaction (see Conclusion, page 34) the final intermediate in the production of final product muconic acid wherein said genetically modified E. coli strain was able to efficiently use non-aromatic carbon/glucose as the sole carbon source (see col. 2, ¶1, page 33 and Fig. 2 and Fig. 3, page 34). Examiner is reproducing below certain relevant sections from Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34):
col. 2, page 33
Construction and evaluation of a catechol-producing strain with the enhanced Pdc activity
A pheA-deficient mutant, E. coli strain JD23488 (obtained from NBRP-E. coli), was transformed with pTS066 to express aroFFBR and qutC. The recombinant, JD23488/ pTS066 was further transformed with either pTS036 (to express aroY) or pTS052 (to express aroY and kpdB). JD23488/pTS066+pTS036 and JD23488/pTS066+pTS052 were cultured in M9 medium containing 1 mM IPTG and 10 μM phenylalanine in addition to appropriate antibiotics, and evaluate the effect of the enhanced Pdc activity on CL production. Glucose was used as the sole carbon source.

Fig. 3, page 34

    PNG
    media_image1.png
    436
    624
    media_image1.png
    Greyscale

Regarding claim 11, analogous art Gulmezian et al., (Arch Biochem. Biophys., 2007, Vol. 467: 144-153) provides the structure and function of E.coli ubiX gene involved in decarboxylation, said E.coli ubiX gene is an ortholog of PAD1 gene (see Abstract;  Fig. 1, page 145; Fig. 3, page 148; Fig. 7, page 151; Discussion, col. 2, last para, page 152; and entire document).  
Regarding claim 28, Yocum2 et al., (US 2015/0240270 A1) provide clear evidence and motivation to a skilled artisan regarding a genetically modified microorganism producing organic acid including muconic acid comprising at least one pyc exogenous gene encoding for the pyruvate carboxylase and a ppc gene encoding for the phosphoenol pyruvate carboxylase (see para [0013]; claims; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Yocum1 et al., and employ the E.coli ubiX gene/protein to enhance the activity of aroY gene/3,4-dihydroxybenzoic acid decarboxylases to enhance the production of muconic acid as suggested by Curran et al., and Sonoki T., and the structural and functional information of E.coli ubiX gene/protein is provided by Gulmezian et al., et al., and to generate a genetically engineered host cell E. coli further comprising at least one pyc exogenous gene encoding for the pyruvate carboxylase and a ppc gene encoding for the phosphoenol pyruvate carboxylase, as said genes increase the production of muconic acid and suggested by Yocum2 et al.,; said references also provide motivation and teach structural and functional elements of the instant invention. The expectation of success is high, because the combined teachings of Yocum1 et al., Curran et al., Sonoki T., Gulmezian et al., et al., and Yocum2 et al., teach genetically engineered host cells including E. coli comprising the muconic acid biosynthetic pathway, said genetically engineered host cells including E. coli able to produce muconic acid from non-aromatic carbon sources/glucose and comprising genes and encoding polypeptides 3,4-dihydroxybenzoic acid decarboxylases (aroY), said genetically engineered host cells including E. coli further comprising ubiX gene to increase the activity of decarboxylating enzymes that increase the pyruvate and phosphophenol pyruvate pool in the genetically engineered host cells and necessary precursors for muconic acid production and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Yocum1 et al., Curran et al., Sonoki T., Gulmezian et al., et al., and Yocum2 et al.,) i.e., a genera of genetically engineered microorganism comprising a genera of polypeptides and having a genera of activities for the production of muconic acid i.e., the claimed genetically engineered microorganism that produces muconic acid from non-aromatic carbon source having no specific structural elements including variants, mutants, homologs of undefined and unlimited structures and a genera of exogenous genes and encoded polypeptides having the function(s) of facilitated diffusion of any sugar… a deletion in any gene encoding for sugar importer… and any undefined mutation of ppc gene encoding for phosphoenol pyruvate carboxylase, as taught by the instant invention and as claimed in claims 11-28 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 11-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum1 et al., (WO 2013/116244 A1, in IDS) and in view of Curran et al., (Metabol. Eng., 2013, Vol. 15: 55-66), Sonoki T., (NSIR 2014 Young Investigator Research Grant; Outline of Research Result, pages 33-34), Gulmezian et al., (Arch Biochem. Biophys., 2007, Vol. 467: 144-153) and Yocum2 et al., (US 2015/0240270 A1).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652